Holden, J.,
delivered the opinion of the court.
The appellants, Enoch Walker and Virginia Stubbs, were convicted of the murder of a ten days ’ old infant of Virginia Stubbs, and were sentenced to the penitentiary for life. We shall only state enough of the facts to understand the decision upon appeal.
The young infant of the appellant Viginia Stubbs died and was buried on the place occupied by the appellants. Enoch Walker lived in the house with Virginia Stubbs and her sister Lizzie. None of the parties were married, but the two women, Virginia and Lizzie Stubbs, had a *426number of bastard children each. After the dead infant had been buried about forty days, the body was disinterred by the officers of the county, and it was discovered that the child had died from two hammer blows on the head. When it developed the child had been killed by violent means, Virginia Stubbs, one of the appellants herein, was immediately arrested and lodged in jail. She afterwards confessed to the killing, stating that she struck the child two blows on the head with a hammer which caused its death. This confession was introduced over her objection, at the trial.
At the grave of the dead infant, while the sheriff and other officers were examining the body to ascertain the cause of death, Lizzie Stubbs, sister of Virginia, was questioned in the presence of the officers and the crowd of white people there assembled, and she stated that on the day the child died she went to a neighbor’s house to get some milk, and when she returned home to the house where she and her sister Virginia were living, Virginia told her that she (Virginia) had killed the baby because it was going to die anyway; and that the hammer had blood on it when she (Lizzie) found it in the back of the house that day. That statement made by Lizzie at the grave was not in the presence of Virginia Stubbs, who was then in jail.
This statement of Lizzie was exceedingly damaging to Virginia, because it was corroborative of Virginia’s confession, and also corroborated and supported other facts and circumstances ■ showing her guilt, with reference to the hammer and the blows on the head of the dead infant
The sheriff, over the objection of the appellants, was permitted by the court to tell the jury everything that Lizzie had said at the grave incriminating Virginia as the murderess of the infant. The court also permitted the sheriff to testify as to what Lizzie at the grave, and Virginia in jail, both had said, not in Enoch’s presence, as to the connection the appellant Enoch Walker had with *427the killing of the infant; the witnesses testified that Lizzie said that Virginia said, etc.
There is absolutely no testimony in this record incriminating 'Enoch Walker, except the hearsay testimony of the officers who testified they heard Virginia say, and that Lizzie said Virginia said, that Enoch Walker wanted to do away with the baby because it was too white. These statements by Virginia and Lizzie were not even made in the presence and positive hearing of Enoch Walker, nor in court at the trial, and of course was not competent testimony to establish his guilt. So, appellant Enoch Walker must necessarily be discharged under the proof in this case.
Several grounds are urged for reversal as to the conviction of Virginia, and many of them are indeed serious; but we shall notice only one, which will result in a reversal, and the others may not arise on a new trial.
The error that we shall reverse on, as to Virginia, is that the court should not have permitted the officers to testify as to what Lizzie said with reference to the admission of guilt by Virginia, when Virginia was not present when the statement was made by Lizzie at the grave, but was then incarcerated in jail. This testimony ivas clearly inadmissible, pure hearsay, and was very injurious to the rights of Virginia Stubbs in the trial of her case, and for this error a new trial must be granted her.
The appellants did not take the stand in their own behalf at the trial. Lizzie testified that she had been whipped and made to tell the story against Virginia, and that it was false. Therefore her statement at the grave that Virginia had told her that she killed the baby with a hammer, because she thought it was not going to live anyway, was hearsay testimony when given by the officers at the trial. The testimony of the sheriff, a man of high standing, before the jury, as to this statement made by Lizzie against Virginia at the grave of the infant, being very damaging in its nature, we are not prepared *428to say that without it there would have been a conviction of Virginia, since there are a number of other doubtful propositions appearing in the case, which are unnecessary for us to mention at this time.
Therefore the judgment of the lower court is reversed the appellant Enoch Walker discharged, and the case against Virginia Stubbs is remanded for a new trial.
Reversed, Enoch Walker discharged, and the case, against Virginia Stubbs remanded for a new trial.

Reversed and remanded.